                                          Case 3:19-cv-02488-JCS Document 30 Filed 03/13/20 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         DEBRA HORN,
                                   6                                                       Case No. 19-cv-02488-JCS
                                                        Plaintiff,
                                   7
                                                  v.                                       ORDER GRANTING IN PART AND
                                   8                                                       DENYING IN PART MOTION TO
                                         SAFEWAY INC.,                                     COMPEL
                                   9
                                                        Defendant.                         Re: Dkt. No. 27
                                  10

                                  11          The parties filed a joint letter dated March 4, 2020 in which plaintiff sought additional

                                  12   documents, and responses to interrogatories. GOOD CAUSE APPEARING, the Court rules as
Northern District of California
 United States District Court




                                  13   follows:

                                  14          1. The motion to compel further production in response to RFP 5 is DENIED as not

                                  15              relevant to the issues in this case.

                                  16          2. The motion to compel further production in response to RFP 9 is DENIED as not

                                  17              relevant to the issues in this case.

                                  18          3. The motion to compel further production in response to RFP 29-54 is GRANTED IN

                                  19              PART. Defendant shall produce native format files of the emails at issue, with

                                  20              metadata, or, alternatively, pdf files with accompanying searchable text files and

                                  21              metadata.

                                  22          4. The motion to compel further response to interrogatory No. 1 is GRANTED IN

                                  23              PART: For each shoplifting incident at the Dublin store in which the police were

                                  24              called, from January 1, 2017 to present, state: 1) the date of the incident 2) who

                                  25              contacted the police, and 3) whether prior authorization was received from a manager

                                  26              to call the police.

                                  27          5. The motion to compel further response to interrogatory Nos. 2 and 3 is DENIED.

                                  28              No. 2 is premature, and No. 3 is not relevant.
                                          Case 3:19-cv-02488-JCS Document 30 Filed 03/13/20 Page 2 of 2




                                   1         6. The motion to compel further response to interrogatory No. 4 is DENIED without

                                   2             prejudice if there is evidence that defendant has not preserved information or

                                   3             documents.

                                   4         7. The motion to compel further response to interrogatory Nos. 5-8 is GRANTED IN

                                   5             PART. Defendant shall answer these interrogatories in full one (1) week before the

                                   6             non-expert discovery cut off.

                                   7         8. The motion to compel further response to FRA 43 is DENIED.

                                   8         9. The motion to compel further responses to FRPs 58 and 59 is DENIED for failure to

                                   9             meet and confer.

                                  10

                                  11         IT IS SO ORDERED.

                                  12   Dated: March 12, 2020
Northern District of California
 United States District Court




                                  13                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  14                                                  Chief Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
